Filed Pursuant to Rule 497(e) Registration No. 333-131842 HealthShares™, Inc. (the “Company”) Supplement dated October 26, 2007 to the Company’s Prospectus and Statement of Additional Information dated January 23, 2007 Change in Index Administrator QED International Associates, Inc. has replaced Standard & Poor’s as the index administrator (the “Index Administrator”) for each of the Company’s investment portfolios. Accordingly, all references to “Standard & Poor’s” as Index Administrator in the Company’s Prospectus and Statement of Additional Information are replaced with “QED International Associates, Inc.” Transfer of the HealthShares™ Funds to NYSE Arca, Inc. from the New York Stock Exchange Effective October 26, 2007, the HealthShares™ Autoimmune-Inflammation Exchange-Traded Fund, the HealthShares™ Cancer Exchange-Traded Fund, the HealthShares™ Cardio Devices Exchange-Traded Fund, the HealthShares™ Cardiology Exchange-Traded Fund, the HealthShares™ Dermatology and Wound Care Exchange-Traded Fund, the HealthShares™ Diagnostics Exchange-Traded Fund, the
